TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00454-CR


Arnaldo Aleman Gomez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT

NO. CR2002-297, HONORABLE GARY L. STEEL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Arnaldo Aleman Gomez seeks to appeal from judgments of conviction for engaging
in organized criminal activity and possession of heroin, cocaine, and marihuana.  Before us is his
motion for extension of time to file notice of appeal.  Tex. R. App. P. 26.3.
Sentence was imposed on April 14, 2003. (1)  There was a timely motion for new trial. 
The deadline for filing notice of appeal was therefore July 14, 2003.  Tex. R. App. P. 26.2(a)(2). 
Appellant filed his notice of appeal in the district court on July 30, 2003, the same day he filed his
motion for extension of time in this Court.  The notice and motion were filed one day late, as the
deadline for perfecting an appeal pursuant to rule 26.3 was July 29.  Tex. R. App. P. 26.3.  Under
the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than
by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
The motion for extension of time is overruled and the appeal is dismissed.


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed
Filed:   August 14, 2003
Do Not Publish
1.        There are two judgments in cause number CR2002-297.  The first, convicting appellant on
counts one, two, and three of the indictment, states that sentence was imposed on April 1, 2003.  The
second, convicting appellant on count four, states that sentence was imposed on April 14, 2003.  We
have used the latter date in our time calculations.